Bigelow, J.
No one of the positions assumed by the defendant in his argument can be sustained.
1. The objection, that there was no evidence of a delivery of the second mortgage, under which the plaintiff claimed the •property in dispute, is not open on these exceptions. The question of delivery is a question of fact. It was submitted to the jury, and they have found it in favor of the plaintiff. The evidence on this point was sufficient to satisfy them, and their verdict cannot be revised as to matters of fact, upon a bill of *126exceptions. Besides; proof of the execution of ihe mortgage by the mortgagor, its delivery by him or by his authority to be recorded, and its subsequent possession by the mortgagee, was abundant evidence to authorize a jury to find its delivery. Maynard v. Maynard, 10 Mass. 456. Ward v. Lewis, 4 Pick. 518. Hedge v. Drew, 12 Pick. 141.
2. The demand made by the plaintiff on the officer for the amount due on the mortgages is objected to as insufficient to sustain replevin, although it is admitted to have been sufficient to enable the plaintiff to maintain an action of trover. But the statute under which the demand was made does not make its validity depend on the form of action in which the mortgagee seeks to enforce his rights. If it is rightly made, in conformity with the provisions of the statute, the mortgagee can recover his property by replevin, or its value in trover or trespass. Upon looking at the demand in the present case, it seems to be in all respects sufficient.
3. The last objection, that the plaintiff had not shown that all the property replevied was included in the mortgages and attached by the officer, cannot avail the defendant. It is enough that the jury have, under proper instructions, found that the property replevied was included in the mortgages under which the plaintiff claims title. Exceptions overruled.